In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Suffolk County (McNulty, J.), entered December 12, 1988, which denied his objections to an order of the same court (Ekadis, H.E.), dated August 19, 1988, which directed (1) payment of $547 per week in child support, and (2) payment of $53 per week in arrears.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the appellant’s contentions, the Hearing Examiner properly considered his ability to pay and the needs of his wife and four children in awarding support (see, Family Ct Act §§ 412, 413). Although the appellant now argues that Hearing Examiner erred in declining to credit his assertions of finan*494cial distress, we should defer to the Hearing Examiner "who was in the best position to assess the credibility of the witnesses and the evidence proffered” (Matter of Drago v Drago, 138 AD2d 704, 705; see, Matter of McCarthy v Braiman, 125 AD2d 572). We note in this respect that the appellant failed to provide a credible explanation for his admitted ability to make voluntary support payments for 18 months prior to the commencement of the instant proceeding in November 1987, despite his assertion that he earned no wages in 1986, and lost over $7,000 after beginning his own business in March of 1987. Upon our review of the petitioner’s testimony and submissions with respect to her financial needs, we find that the sum awarded was not excessive. Bracken, J. P., Kooper, Harwood and Balletta, JJ., concur.